Citation Nr: 0819483	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-10 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
January 1949.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 decision by the RO in St. 
Petersburg, Florida, which denied service connection for a 
back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a back 
disability, which he attributes to an in-service fall.   

The veteran maintains that, while serving in the Navy aboard 
the U.S.S. William C. Cole, on May 30, 1946,  he was standing 
on a portable steel platform (that was approximately 2 feet 
off the ground) while changing a voltmeter on the panel.  The 
veteran recalled that he had just removed two live power 
leads from the back of the voltmeter and removed the rubber 
glove from his right hand in order to remove the mounting 
screws when he started to loose his balance.  He indicated 
that he attempted to grab the top of the panel, but his hand 
came in contact with electrical wires and the force of the 
electrical shock knocked him backwards off the platform.  The 
veteran recalled that he landed on his back five feet from 
the platform, and he remembered landing on a ball-peen hammer 
that was in his tool belt.  The veteran stated that he lay on 
the ground stunned and his back and joints hurt from the 
shock and fall; and he reported that after a few days things 
started to return to normal, except for a slight pain in his 
lower back near the belt line.  

His service personnel records show that he was assigned 
aboard the U.S.S. William C. Cole from June 1, 1946 to 
November 21, 1946, and from November 26, 1946 to December 6, 
1947.  His military occupational specialty (MOS) was an 
electrician's mate.

Service medical records fail to describe any back treatment 
while the veteran was in service, and no musculoskeletal 
problems were found by the veteran's separation physical in 
January 1949.  

The veteran reported that, through the years, he has had 
increasing problems with his back, and noted that in early 
1963, he was bedridden with back problems and he reported 
being treated by a Dr. Hocker for his back from May 1963 to 
April 1967.  Unfortunately, Dr. Hocker's office responded 
that no records were available describing treatment of the 
veteran. 

Following his treatment from Dr. Hocker, the veteran reported 
next seeking back treatment in August 2001, when a magnetic 
resonance imaging scan showed degenerative disk disease, 
spinal stenosis, and lateral recess stenosis.  An August 2001 
nerve conduction study was also abnormal and showed mild 
polyneuropathy which was attributed to the veteran's 
diabetes.

The veteran then sought treatment in October 2001 at the 
Orlando Orthopaedic Center, where it was noted that he had 
been having back pain off and on for one year, and in 2001, 
the records describe the veteran having an episode of back 
and leg pain that prevented him from getting out of bed.  The 
veteran was diagnosed with lumbar spinal stenosis, L4-5 
spondylolisthesis, and severe degenerative disk disease.

In an August 2005 letter, the veteran's private physician, 
J.B.M,. M.D., stated that "there was a direct connection 
between the service connected back injury and the severe 
electric shock resulting in a major fall, a permanent back 
disorder and chronic degenerative arthritis involving the 
lumbosacral spine."  There is no indication that Dr. J.B.M 
had access to the veteran's claims file or service medical 
records, and there is no rationale provided for the opinion.  
Nevertheless, given the evidence of a current back 
disability, and the private opinion relating the veteran's 
current back disability to the reported in-service fall, the 
Board finds that the duty to provide a medical examination is 
triggered. 

The Board is cognizant that the veteran indicates that he 
fell on May 30, 1946, which was the day before he was 
actually assigned to the U.S.S. William C. Cole.  It is 
conceivable, however, that he was aboard the ship the day 
prior to his assignment. 

Additionally, the veteran indicates that there may be 
outstanding service medical records.  Specifically, he thinks 
that there may be records from the U.S.S. William C. Cole 
that may describe his in-service fall in 1946.  As such, the 
Board finds that an attempt to locate any alternative service 
records is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) to 
determine if there are any alternative 
records of in-service treatment available, 
to include a copy of any ship logs, 
incident reports, or daily reports dated 
on or after May 30, 1946, pertinent to the 
veteran's reported fall aboard the U.S.S. 
William C. Cole, DE-641.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination to ascertain 
the etiology of his current back 
disability.  The examiner should be 
provided with the veteran's claims file 
and should review it prior to the 
examination.  

The examiner is asked to diagnose any 
current back disability (to include spinal 
stenosis, spondylolisthesis, and severe 
degenerative disk disease); and then 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any diagnosed back disability is related 
to the veteran's active military service, 
to include the reported in-service fall in 
1946.  

The examiner should reconcile any opinion 
with the service medical records, to 
include the negative separation 
examination report dated in January 1949, 
and Dr. J.B.M.'s August 2005 opinion.  The 
veteran's MOS was an electrician's mate.  
A complete rationale for all opinions 
expressed must be provided.

3.  Upon completion of the above requested 
development, the RO should readjudicate 
the veteran's service connection claim for 
a back disability, taking into account any 
newly obtained evidence.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to assist the veteran 
with the development of his claim. The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



